DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaton et al. (US 20140277995; hereinafter Slaton, of record in IDS), in view of Sakurai et al. (US 20020123833; hereinafter Sakurai).
Regarding Claim 14,
Slaton teaches
	A driving assistance method comprising: (Slaton: Abstract)
	a step of detecting a plurality of malfunctions in devices mounted on a vehicle; (Slaton: Paragraph [0042]; Multiple shutdown timers can occur at the same time which implies that more than one malfunction with a severity level of 5 have been detected.)
	a step of detecting a traveling restriction of the vehicle; and (Satoh: Paragraph [0060]-[0063], The system is capable of adjusting engine speed and performance in response to the detection of a malfunction. Having the engine performance of the engine reduced causes the vehicle to not be able to travel in the same way as before therefore causing a travel restriction.)
	a step of informing a driver of the traveling restriction, (Slaton: Paragraph [0011], [0016])
	wherein, when a plurality of traveling restrictions are detected in association with the detected plural malfunctions, the informing step informs the driver of a traveling restriction having a higher priority chosen from the detected plural traveling restrictions, and (Slaton: Paragraph [0039]-[0043])
Slaton does not teach
	the plural traveling restrictions include a state in which vehicle's traveling is restricted and a state in which the vehicle cannot start up next. 
However in the same field of endeavor, Sakurai teaches
	the plural traveling restrictions include a state in which vehicle's traveling is restricted and a state in which the vehicle cannot start up next. (Sakurai: Paragraph [0050])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the steps of detecting and informing the driver of malfunctions and travel restrictions of Slaton with the startup restriction of Sakurai for the benefit of a vehicle diagnostic system at low cost without newly adding a dedicated radio communication means for transmitting diagnostic information or signal of a vehicle to a telecommunication equipment by means of radio communication. (Sakurai: Paragraph [0005])

Regarding Claim 15,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 14, further comprising: 
	a step of selecting candidates for a plurality of actions urged on the driver in accordance with the detected plural malfunctions; (Slaton: Paragraph [0014], [0017], [0039]-[0043])
	a step of choosing a candidate having a higher priority as an action to be urged on the driver from the candidates for the plural actions; and (Slaton: Paragraph [0039]-[0043]; The variety of de-rates are classified into 5 different levels based on their severity. A malfunction of a higher severity level takes precedence over one of a lower level and the system performs whatever response corresponds to that level.)
	a step of informing the driver of the chosen action so as to be urged on the driver. (Slaton: Paragraph [0019], The system notifies the operator (driver) of what is occurring and what needs to be done.)

Regarding Claim 16,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 14, further comprising a step of detecting a traveling state of the vehicle, 
	wherein a candidate having a higher priority is chosen as an action to be urged on the driver according to at least one of contents of the respective malfunctions, the traveling state, and the traveling restriction. (Slaton: Paragraph [0039]-[0043])

Regarding Claim 17,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 14, wherein: 
	candidates for a plurality of actions urged on the driver include at least an action regarding parking, an action regarding stopping, and an action regarding servicing; and (Slaton: Paragraph [0039]-[0043])
	the action regarding servicing has a lower priority than the action regarding parking and the action regarding stopping. (Slaton: Paragraph [0039]-[0043])

Regarding Claim 18,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 14, further comprising a step of detecting a traveling state of the vehicle, 
	wherein candidates for a plurality of actions urged on the driver include at least an action regarding parking, an action regarding stopping, and an action regarding servicing, and (Slaton: Paragraph [0039]-[0043])
	either the action regarding parking or the action regarding stopping is chosen as an action to be urged on the driver in accordance with the traveling state. (Slaton: Paragraph [0039]-[0043])
	The motivation to combine Slaton and Sakurai is the same as stated for Claim 14 above.

Regarding Claim 19,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 14, wherein the traveling restriction is informed instead of an action to be urged on the driver. (Slaton: Fig. 7 (A-B))
	The motivation to combine Slaton and Sakurai is the same as stated for Claim 14 above.

Regarding Claim 20,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 14, wherein a plurality of actions are alternately informed when candidates for the plural actions have an equivalent priority, and the plural traveling restrictions are alternately informed when the plural traveling restrictions have an equivalent priority. (Slaton: Paragraph [0042]; Multiple level 5 de-rates can occur at once. The system can display the shutdown timer simultaneously or only show the shortest shutdown timer depending on the severity of the level 5 priority de-rates.)
	The motivation to combine Slaton and Sakurai is the same as stated for Claim 14 above.

Regarding Claim 21,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 17, wherein: 
	the action regarding parking or the action regarding stopping is immediately informed when the action regarding parking or the action regarding stopping is chosen after the action regarding servicing is chosen; and (Sakurai: Paragraph [0046]-[0048], [0050]; When the system detects a failure in some part of the vehicle equipment it will flag the vehicle as requiring service. If the service request is ignored or not done within a preset amount of time, the system will shut off the engine and prevent it from starting again to prevent further damage.)
	a margin is set for a threshold used when switching to a state of presenting the action regarding servicing when the action regarding servicing is chosen after the action regarding parking or the action regarding stopping is chosen. (Sakurai: Paragraph [0039]-[0042], [0076]-[0078]; When a failure with level 5 severity is detected the system will notify the driver that the engine will be shut-down (action regarding stopping). After the system confirms that the vehicle is stopped and shut-down, the system will display the cause of the malfunction so that it can be serviced (action regarding servicing). The system has set thresholds for the severity levels of detected malfunctions and applies them to said malfunctions as they happen.)
	The motivation to combine Slaton and Sakurai is the same as stated for Claim 14 above.

Regarding Claim 22,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 21, wherein the margin is set for the threshold used when switching from the state in which the vehicle's traveling is restricted and a state of presenting the action regarding parking or the action regarding stopping, to the state in which the vehicle's traveling is restricted and the state of presenting the action regarding servicing. (Sakurai: Paragraph [0039]-[0042]; The system has set thresholds to determine the severity levels of any detected malfunctions. Thresholds are the same regardless of whether or not you are ascending through the various severity levels or descending through them.)
	The motivation to combine Slaton and Sakurai is the same as stated for Claim 14 above.

Regarding Claim 23,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 21, wherein the margin is set for the threshold used when switching from the state in which the vehicle's traveling is restricted and the state of presenting the action regarding servicing, to a state in which the vehicle's traveling is not restricted and the state of presenting the action regarding servicing. (Sakurai: Paragraph [0039]-[0042]; The system has set thresholds to determine the severity levels of any detected malfunctions. Thresholds are the same regardless of whether or not you are ascending through the various severity levels or descending through them.)
	The motivation to combine Slaton and Sakurai is the same as stated for Claim 14 above.

Regarding Claim 24,
Slaton, in view of Sakurai, teaches
	The driving assistance method according to claim 14, further comprising a step of displaying an image on a display mounted on the vehicle, 
	wherein the image is an image regarding the traveling restriction, and (Slaton: Fig. 7 (A-B))
	the step of displaying the image switches between a blinking state and a lit-up state of the image depending on the traveling restriction. (Slaton: Fig. 3 (A-B), 4 (A-B))

Regarding Claim 25, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.
Regarding Claim 26, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fratzke et al. (US 4184146; This reference discloses a monitoring system for one or more components of a vehicle and gives varied warnings to a driver based on the severity of malfunctions that may occur.) and Satoh (US 20170162051; This reference discloses a malfunction detector in driving assistance devices in a vehicle.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663